Citation Nr: 0305150	
Decision Date: 03/19/03    Archive Date: 04/03/03

DOCKET NO.  99-22 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an effective date earlier than April 25, 1996, 
for a total disability rating based upon individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to 
September 1970.  He also had other periods of active duty for 
training and/or inactive duty training until 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision by 
the Reno, Nevada, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

In December 2000, the veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is associated with the claims 
file.

In a June 2001 decision, the Board, in pertinent part, denied 
entitlement to an effective earlier than April 25, 1996 for 
entitlement to a TDIU.  The veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In June 2002, the parties filed a Joint 
Motion for Partial Remand and to Stay Further Proceedings 
(Joint Motion).  By Order entered in June 2002, the Court 
granted this motion, vacated that part of the June 2001 Board 
decision that denied an effective date earlier than April 25, 
1996 for a TDIU, remanding this issue to the Board for 
readjudication and disposition consistent with the Joint 
Motion, and dismissing the remaining issues.  See Grivois v. 
Brown, 6 Vet. App.  136, 138 (1994).  


FINDINGS OF FACT

1.  A May 26, 1992, VA mental health clinic report raised an 
informal claim for entitlement to service connection for 
post-traumatic stress disorder (PTSD).

2.  In a VA Form 1-9 received by the RO on June 30, 1992, the 
veteran raised an informal claim for a TDIU, by requesting 
entitlement to a 100 percent disability rating and noting 
that he had experienced difficulty obtaining employment 
because of his service-connected disability; the veteran 
asserted, in a statement received the same day, that he was 
entitled to a 100 percent disability rating for his PTSD.

3.  On May 9, 1995, the RO received copies of a Social 
Security Administration (SSA) records and an accompanying 
July 1993 psychological evaluation, indicating that the 
veteran's psychiatric disorder prevented him from being 
gainfully employed.
 
4.  A June 2001 Board decision granted entitlement to an 
earlier effective date of 
May 26, 1992 for a 70 percent rating for the veteran's PTSD.

5.  It was factually ascertainable that, as of May 9, 1995, 
that the veteran was unable to secure or follow substantially 
gainful employment.


CONCLUSION OF LAW

The criteria for an effective date of May 9, 1995, and no 
earlier, for a TDIU have been met.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. §§ 3.155, 3.157, 3.400, 4.16 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of the appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA) became effective.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This liberalizing legislation is 
applicable to the veteran's claims.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).  It essentially eliminates the 
requirement that a claimant submit evidence of a well-
grounded claim and provides that VA will notify the claimant 
and the claimant's representative, if any, of information 
required to substantiate a claim and will assist the claimant 
in obtaining evidence necessary to substantiate a claim.  VA 
has also revised the provisions of 38 C.F.R. § 3.159 in view 
of the new statutory changes. See 66 Fed. Reg. 45,620-32 
(Aug. 29, 2001).  The amendments were effective November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(a), which 
is effective August 29, 2001.  VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.

In this case, there is no possibility that any evidence could 
be obtained that would be relevant to the legal question 
involved.  In other words, there is no evidence that could be 
obtained that would have any effect on the outcome of the 
claim.

With earlier effective date claims, there also is, by law, no 
additional relevant evidence to be obtained with claims for 
earlier effective dates involving a grant of a TDIU when 
evidence in the record does not demonstrate that the 
veteran's service-connected disabilities were total and 
permanent prior to the date of receipt of an informal claim 
for a TDIU has been assigned.  38 C.F.R. § 3.400 (o)(2) 
(2002).  Therefore, even if evidence did exist pre-dating the 
claim that showed a TDIU was warranted for service-connected 
disabilities, it is legally impossible to get an effective 
date any earlier than the date the informal claim for a TDIU 
was ultimately received.

In this case, the veteran is not prejudiced by the Board's 
consideration of this claim as VA has already met all notice 
and duty to assist obligations to the claimant under the 
VCAA.  In essence, the appellant in this case has been 
notified as to the laws and regulations governing effective 
dates.  By information letters, rating actions, the September 
1999 statement of the case, the June 2001 Board decision, and 
various Court documents, VA has clarified what evidence would 
be required to establish an earlier effective date for his 
TDIU and the appellant has been advised of the evidence 
considered in connection with this appeal, and the evidence 
potentially probative of the claim throughout the procedural 
course of the claims process.  See 38 C.F.R. § 3.159(b)(1), 
(e) (2002).  Moreover, the appellant and his representative 
have provided testimony and argument in support of this 
appeal, thus curing (or rendering harmless) any previous 
omissions.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993); VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  

Background

Service medical records dated in September 1970 show the 
veteran was treated for a back injury in 1968 after he was 
thrown against a machine gun mount.  The diagnoses included 
thoracolumbar strain and possible degenerative disc disease.  
Records are negative for treatment of any cervical spine or 
psychiatric disorders.  The veteran's September 1970 
separation examination revealed no abnormalities of the 
spine.

In his September 1970 claim for VA benefits the veteran 
requested entitlement to service connection for a back injury 
and cracks in teeth.  

In February 1971, the Albuquerque, New Mexico, Regional 
Office granted entitlement to service connection for mild 
lumbosacral strain.  

At a personal hearing in February 1972 the veteran raised a 
claim for entitlement to service connection for a cervical 
spine disability.  He stated that he had experienced neck 
pain since 1968 when he was thrown against a gun mount.

On August 28, 1991, the veteran's claim for an increased 
rating for his low back disability was received by the 
Albuquerque, New Mexico, Regional Office.

VA medical records dated December 12, 1991, show the veteran 
reported he had been treated for PTSD at the Albuquerque VA 
Medical Center (VAMC).  It was noted he had recently moved to 
Las Vegas and was looking for employment.  

In a Bio-Psycho Social History Mental Health Treatment Plan 
completed by the veteran on December 17, 1991, he requested 
entitlement to treatment for depressed mood due to 
increasingly severe back pain.  He noted he had a history of 
mental health treatment for PTSD at the Albuquerque VAMC.  
The examiner's diagnoses included adjustment disorder and 
depressed mood, PTSD, and rule out dysthymia.  

In a January 1992 rating decision, the RO denied entitlement 
to an increased rating for the veteran's service-connected 
low back disorder and denied reopening the claim for 
entitlement to service connection for a cervical spine 
disorder.  

VA medical records include a mental health clinic report 
dated May 26, 1992, which noted that the veteran planned to 
file a claim for entitlement to compensation benefits for 
PTSD.  A June 1992 VA treatment record noted that the veteran 
had been referred to the Veterans Outreach Center for his 
severe and chronic PTSD with its resultant marital and 
employment problems.

On June 30, 1992, the RO received a VA Form 21-4138, 
Statement in Support of Claim, from the veteran requesting 
entitlement to 100 percent service-connected disability 
compensation for PTSD.  He stated that he had experienced 
trouble obtaining and maintaining employment.

In a VA Form 1-9 received by the RO on June 30, 1992, the 
veteran perfected an appeal as to the issue of entitlement to 
an increased rating for service-connected lumbosacral strain.  
He also requested entitlement to a 100 percent disability 
rating and noted he had experienced difficulty obtaining 
employment because of his service-connected disability.  

VA psychiatric examination in October 1992 found a mental 
status examination to be essentially negative for a 
psychiatric disorder.  It was noted the veteran's claims file 
had not been available for review.

In October 1992, the RO received copies of VA medical records 
from the Albuquerque VAMC.  No records indicative of a 
diagnosis or treatment for PTSD were provided.

VA outpatient treatment records dated in 1994 noted the 
veteran was attending group therapy sessions and provided 
diagnoses of PTSD.  A May 1994 report noted the veteran was 
very concerned about his inability to find employment at the 
manager/supervisor level at which he had previously worked.

In a January 1995 decision, the Board found a review of the 
claims folder revealed the issue of service connection for a 
cervical spine disorder had been introduced at a February 
1972 hearing and that the issue had been perfected in June 
1972 but that the Albuquerque RO did not certify the appeal 
to the Board for review.  Upon de novo review the Board 
granted entitlement to service connection for cervical spine 
strain.  The Board also found that entitlement to a 
disability rating in excess of 10 percent for a service-
connected lumbar spine disorder was not warranted.  It was 
also noted that the provision of 38 C.F.R. § 3.321(b) had 
been considered and that entitlement to an increased rating 
on an extraschedular basis was not warranted.

In a February 1995 rating decision, the RO implemented the 
Board's decision and assigned a 10 percent disability rating 
for cervical strain, effective from June 30, 1992.  The 
combined service-connected disability rating was 20 percent.  
The veteran was notified by correspondence dated February 13, 
1995.  

On May 9, 1995, the RO received SSA records associated with 
the veteran's claim for disability benefits.  The records 
included correspondence to the veteran dated in November 
1993, stating that medical evidence demonstrated he became 
disabled under SSA regulations on June 1, 1991.  The records 
also included a July 1993 examination report from a clinical 
psychologist indicating Axis I diagnoses of PTSD and 
depressive disorder.  It was noted that it appeared the 
veteran's psychological difficulties would persist and 
prevent his success with gainful employment.  

VA outpatient treatment records included diagnoses of PTSD.  
A VA mental health clinic report, dated in June 1995 noted 
diagnosis of chronic severe PTSD.  

Two July 1995 VA psychiatric examination reports included 
diagnoses of mild to moderate PTSD and PTSD with depression.  
One of the VA examiners opined that the veteran's depression, 
recurrent temper outbursts, rage, social withdrawal, chronic 
insomnia, and psychological impairments prevented his being 
gainfully employed for an indefinite period of time.

A VA mental health clinic report, dated in December 1995 
noted diagnosis of chronic severe PTSD.  

On April 25, 1996, the RO received a copy of VA Form 21-8940, 
Veteran's Application for Increased Compensation Based upon 
Unemployability, that is, a formal claim for a TDIU.

In November 1996, a hearing officer's decision granted 
entitlement to service connection for PTSD and assigned a 10 
percent disability rating, effective from June 30, 1992, 
resulting in a combined service-connected disability rating 
of 30 percent.

In April 1997 rating decision, the RO granted entitlement to 
service connection for tinnitus and assigned a noncompensable 
disability rating effective from June 30, 1992.  The combined 
service-connected disability rating remained 30 percent.

In an August 1997 rating decision, the RO assigned an initial 
30 percent rating for PTSD, effective from June 30, 1992, 
resulting in a combined service-connected disability rating 
of 40 percent.

In an August 1998 statement, the veteran's treating VA 
psychiatrist stated that the veteran had been receiving 
treatment for PTSD since 1991.  The examiner provided an 
opinion stating that at the present time the veteran was not 
employable for as long as there was no resolution of his 
intense anger and "interactional" difficulties.  

A November 1998 VA psychiatric examination included a 
diagnosis of PTSD.  It was noted that due to his anger the 
veteran was probably unemployable.  

A February 1999 hearing officer's decision assigned an 
initial 50 percent disability rating for PTSD and an initial 
10 percent disability rating for tinnitus, both effective 
from June 30, 1992.  This resulted in a combined service-
connected disability rating of 60 percent.  The decision also 
denied entitlement to a TDIU.

In April 1999, the veteran requested entitlement to an 
earlier effective date for the award of entitlement to 
service connection for cervical strain.

In a June 1999 rating decision, the RO assigned an initial 70 
percent disability rating for PTSD effective from June 30, 
1992, granted entitlement to a TDIU effective from April 25, 
1996, and granted entitlement to Dependents' Educational 
Assistance (DEA) under Chapter 35, Title 38, United States 
Code, effective from June 24, 1999.  

In a September 1999 rating decision, the RO denied 
entitlement to an earlier effective date for the award of a 
70 percent disability rating for PTSD, denied entitlement to 
an earlier effective date for the award of a TDIU, and denied 
entitlement to an earlier effective date for the award of DEA 
benefits.

In his notice of disagreement the veteran withdrew his claims 
as to all issues except entitlement to an effective date from 
June 1, 1991, for the awards of a 70 percent rating for PTSD, 
a 10 percent rating for cervical strain and entitlement to a 
TDIU, and entitlement to an effective date from June 1, 1998, 
for the award of entitlement to DEA benefits.  He stated the 
June 1, 1991, date was the date SSA found he was disabled and 
demonstrated that his service-connected disabilities were 
evident prior to June 30, 1992.  He also submitted copies of 
Board decisions, which he claimed supported his claims for 
entitlement to earlier effective dates.

At a December 2000 videoconference hearing, the veteran 
reiterated his claims for entitlement to earlier effective 
dates.  He stated he was seeking an effective date from 
December 18, 1991, for the award of entitlement to DEA 
benefits.

The veteran also submitted documents in support of his claims 
at his hearing and waived entitlement to RO consideration of 
the evidence.  The documents included a statement from the 
veteran reiterating his claims, a copy of correspondence from 
the veteran addressed to the Reno RO dated December 18, 1991, 
and duplicate copies of records included in the claims file.  
The December 18, 1991, correspondence requested the RO 
consider the letter as an informal claim for a 100 percent 
disability rating for PTSD.

In a June 2001 decision, the Board determined that an 
effective date of June 20, 1974 for the assignment of a 10 
percent rating for cervical strain and that an effective date 
of May 26, 1992 for the assignment of a 70 percent rating for 
PTSD was warranted.  However, the Board also determined that 
an effective date earlier than April 25, 1996 for the 
assignment of a TDIU benefits was not warranted.  The 
appellant appealed that decision to the Court.  In a June 
2002 Order, the Court remanded the issue of entitlement to an 
earlier effective date for a TDIU to the Board consistent 
with the parties' Joint Motion.  

In December 2002, the veteran contends that, following an 
interview examination at the Las Vegas VAMC mental health 
department, he submitted an informal claim for a 100 percent 
rating for PTSD dated December 18, 1991, which he formalized 
on a VA Form 21-4138, Statement in Support of Claim, signed 
on June 22, 1992, which was received by the RO within one 
year of his informal claim; and that statements in his June 
1992 submission constitute an official claim for a 100 
percent rating for PTSD and for a TDIU.  

Analysis

A TDIU may be assigned where the schedular rating for the 
service-connected disabilities is less than 100 percent when 
it is found that the veteran's service-connected disabilities 
render him unable to secure or follow a substantially gainful 
occupation.  38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2002).  
Unemployability associated with advancing age or intercurrent 
disability may not be considered in determining entitlement 
to a total compensation rating.  38 C.F.R. § 4.19 (2002).  
Factors to be considered are the veteran's employment history 
and his educational and vocational attainment.  Ferraro v. 
Derwinski, 1 Vet. App. 32, 332 (1991).

The regulatory scheme for a TDIU provides both objective and 
subjective criteria.  Hatlestad v. Derwinski, 3 Vet. App. 
213, 216 (1992); VAOPGCPREC 75-91 (Dec. 27, 1991).  The 
objective criteria, set forth at 38 C.F.R. § 3.340(a)(2) 
(2002), provide for a total rating when there is a single 
disability or a combination of disabilities that results in a 
100 percent schedular evaluation.  Subjective criteria, set 
forth at 38 C.F.R. § 4.16(a) (2002), provide for a TDIU when, 
due to service-connected disability, a veteran is unable to 
secure or follow a substantially gainful occupation, and has 
a single disability rated 60 percent or more, or at least one 
disability rated 40 percent or more with additional 
disability sufficient to bring the combined evaluation to 70 
percent.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In exceptional 
circumstances, where the veteran does not meet the 
aforementioned percentage requirements, a total rating may 
nonetheless be assigned upon a showing that the individual is 
unable to obtain or retain substantially gainful employment.  
38 C.F.R. § 4.16(b).

The sole fact that a veteran is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain and retain employment.  The question is whether the 
veteran is capable of performing the physical and mental acts 
required by employment, not whether the veteran can find 
employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

A review of the record reflects that the appellant was 
awarded a TDIU in a June 1993 rating action, made effective 
from April 25, 1996, the date of receipt of a formal claim, a 
VA Form 21-8940.  Subsequently, the Board, in a June 2001 
decision, affirmed the effective date set by the RO's June 
1999 decision.  The appellant now seeks to establish 
entitlement to a TDIU effective from June 1, 1991, the day 
SSA determined that the veteran became disabled under SSA 
regulations.

Despite the extensive history of the appellant's claim for a 
TDIU, it is evident that this appeal as to the effective date 
assignable for his TDIU rests on two separate, relatively 
simple determinations.  See 38 C.F.R. § 3.400(o)(1) and (2) 
(2002).  First, there needs to be a finding as to the date on 
which the appellant initiated his TDIU claim by formal or 
informal claim.  Second, there needs to be a finding 
regarding on what date the medical evidence of record showed 
that the appellant's entitlement to a TDIU arose, that is, at 
what point in time did his service-connected disabilities, 
alone, render him unable to secure or follow a substantially 
gainful occupation.  See 38 U.S.C.A. § 5111(b) (2002); 38 
C.F.R. §§ 3.151, 3.400(o), 4.15, 4.16 (1991, 2002).

The effective date for an increased rating will be the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred, provided a claim is 
received within one year from such date; otherwise, the 
effective date for an increased rating will be the date of 
receipt of the claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a)(b) (West 2002); 38 
C.F.R. 
§ 3.400(o).  A claim for a TDIU is, in essence, a claim for 
an increased rating.  Norris v. West, 12 Vet. App. 413, 420 
(1999).  A TDIU claim is an alternate way to obtain a total 
disability rating without recourse to a 100 percent 
evaluation under the rating schedule.  See, e.g., Parker v. 
Brown, 7 Vet. App. 116, 118 (1994).

Any communication or action indicating an intent to apply for 
VA benefits may be considered an informal claim.  38 C.F.R. § 
3.155(a).  When the informal claim pertains to an increased 
evaluation for a service-connected disability, the request 
will be accepted as a claim.  38 C.F.R. § 3.155(c).  Once 
service connection has been established, receipt of specified 
types of medical evidence, including VA examination reports, 
will be accepted as an informal claim for increased benefits.  
38 C.F.R. § 3.157 (2002).  For example, the date of 
outpatient or hospital examination or date of admission to a 
VA hospital will be accepted as the date of receipt of such a 
claim. 38 C.F.R. § 3.157(b).  

Once a veteran: (1) submits evidence of a medical disability; 
(2) makes a claim for the highest rating possible; and (3) 
submits evidence of unemployability, the requirement in 38 
C.F.R. § 3.155(a) that an informal claim "identify the 
benefit sought" has been satisfied and VA must consider 
whether the veteran is entitled to a TDIU rating.  Roberson 
v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see also Norris 
v. West, 12 Vet. App. 413 (1999); VAOPGCPREC 12-2001.

Once, as here, the appellant had filed a formal claim for 
disability compensation under 38 C.F.R. § 3.151, he obtained 
the procedural benefits bestowed by 38 C.F.R. § 3.155(c), 
which provides that an informal request for increase or 
reopening will be accepted as a claim.  Norris, 12 Vet. App. 
at 417.  Under the provisions of 38 C.F.R. § 3.157(b)(1), an 
informal claim for increase will be initiated by a report of 
examination or hospitalization by VA, or the uniformed 
services, for previously established service-connected 
disabilities.  Similarly, under the provisions of 38 C.F.R. 
§ 3.157(b)(2), (3), an informal claim for increase will be 
initiated upon receipt of evidence from a private physician 
or layman or from state and other institutions.  See Servello 
v. Derwinski, 3 Vet. App. 196, 200 (1992) (holding that a VA 
examination report constituted an informal claim for a TDIU).

In this case, the RO has determined that a VA Form 21-8940 
submitted by the appellant and received on April 25, 1996, 
constituted a formal claim for a TDIU benefits.  The question 
arises whether the record shows that, prior to that date, 
unemployability was factually ascertainable and that there 
was an informal claim for a TDIU of record, including any 
communication received from the veteran evidencing a belief 
in entitlement to that benefit.  38 C.F.R. §§ 3.1(a), 
3.157(b); Servello v. Derwinski, 3 Vet. App. at 199.

In February 1971, the Albuquerque, New Mexico, Regional 
Office granted entitlement to service connection for mild 
lumbosacral strain.  In August 1991, the veteran submitted a 
claim for an increased rating but it did not contain any 
indication from the appellant that he considered himself to 
be unable to perform any work, or that he considered himself 
to be unemployable.  In a June 2001 decision, the Board found 
that the appellant had filed an informal claim for service 
connection for PTSD on May 26, 1992, based on a VA treatment 
report and found that the veteran's 70 percent rating should 
be effective from that date.  

On June 30, 1992, the RO received a VA Form 21-4138 from the 
veteran, which requested entitlement to 100 percent service-
connected disability compensation for PTSD and indicated that 
he had experienced trouble obtaining and maintaining 
employment.  In an accompanying VA Form 1-9 received the same 
day, the veteran perfected an appeal as to the issue of 
entitlement to an increased rating for service-connected 
lumbosacral strain.  He also requested entitlement to a 100 
percent disability rating and noted he had experienced 
difficulty obtaining employment because of his service-
connected disability.  

Even though the veteran did not meet the schedular criteria 
for a TDIU at that time, pursuant to 38 C.F.R. § 4.16(a), 
based on evidence of medical disability due to PTSD and the 
veteran's service-connected back disabilities, the veteran's 
claims for the highest schedular ratings possible, and the 
veteran's assertion that he had experienced difficulty 
obtaining employment because of his service-connected 
disability(ies), the Board finds that an informal claim was 
raised for entitlement to a TDIU due to service-connected 
disabilities in the veteran's VA Forms 21-4138 and 1-9 
received by the RO on June 30, 1992.  See Roberson v. 
Principi, 251 F.3d 1378 (Fed. Cir. 2001); see also Norris v. 
West, 12 Vet. App. 413; VAOPGCPREC 12-2001.  The Board 
acknowledges that, in December 2000, the veteran submitted a 
copy of correspondence addressed by him to the RO dated 
December 18, 1991, which he contends was an informal claim 
for 100 percent disability for PTSD.  There is no indication 
in the record that this correspondence was received prior to 
December 2000, as such the Board determines that it cannot be 
considered an informal claim prior to its receipt in December 
2000 under the provisions of 38 C.F.R. § 3.157(b).

The Board must now determine at what point in time the 
appellant's service- connected disabilities rendered him 
unable to sure or follow a substantially gainful occupation.  

The medical evidence shows that, on May 9, 1995, the 
appellant submitted copies of SSA correspondence indicating 
that the veteran was disabled for SSA purposes from June 1, 
1991.  This decision was based, in part, on a private July 
1993 examination report from a clinical psychologist 
indicating diagnoses of PTSD and depressive disorder and 
opining that it appeared the veteran's psychological 
difficulties would persist and prevent his success with 
gainful employment.  This evidence indicates that the veteran 
was unemployable as of July 20, 1993, the date of the private 
evaluation.  

However, the VA regulations governing the award of effective 
dates require that the Board must generally look to the 
evidence regarding the veteran's service-connected 
disabilities dated during the one-year period prior to his 
claim to determine whether it was "ascertainable that an 
increase in disability had occurred."  See 38 C.F.R. 
§ 3.400.  As the Board has determined that the veteran filed 
his claim for a TDIU on June 30, 1992, only records dated 
during the one-year period before June 30, 1992, may be 
considered to determine whether it was factually 
ascertainable that an increase in his disability had 
occurred.  VA treatment records during that period do not 
demonstrate that the veteran was unemployable.  Moreover, 
because the SSA evidence was not received until May 1995, 
under the provisions 38 C.F.R. § 3.157(b)(3), the date of 
entitlement cannot be prior to receipt of this evidence, or 
May 9, 1995.  Thus, the non-VA records considered by SSA in 
reaching its determination that the veteran was disabled as 
of June 1, 1991 may not be considered as evidence prior to 
their receipt by VA, making the date of entitlement to a TDIU 
May 9, 1995. 

Finally, the Board notes that the veteran contends that the 
provisions of former 38 C.F.R. § 4.16(c) would provide for a 
100 percent rating.  However, this provision is inapplicable 
here, as it applied in cases in which the only compensable 
service-connected disability is a mental disorder that has 
been assigned a 70 percent evaluation and such mental 
disorder precludes the veteran from securing or following a 
substantially gainful occupation.  In such circumstances, a 
100 percent schedular evaluation would be assigned under the 
appropriate diagnostic code.  In April 1992, the veteran's 
service-connected lumbosacral strain already was rated 10 
percent disabling. 

Accordingly, the criteria to establish a TDIU, effective from 
May 9, 1995, have been met.  The RO will determine the amount 
of benefits payable pursuant to this decision, for each month 
as to which this decision has an impact.


ORDER

Entitlement to an effective date of May 9, 1995 for a TDIU is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

